DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Jacobs		USPAP 2015/0337579 A1

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 15-18 are not black and white line drawings making it difficult to understand Applicant’s invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,669,762 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both require a hinge assembly having two hinge segments, hollow sections, and a central channel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (USPAP 2015/0337579 A1).

Regarding claim 9, as best understood by Examiner, Jacobs discloses a hinge assembly (abstract) of a carrying case (24, 34) containing electronic components (22), the hinge assembly (figs. 7-8) comprising:
at least two pin hinge assemblies (12, 14); and
at least two cable hinge assemblies (16),
wherein each of the at least two cable hinge assemblies (16) comprises a pass-through portion (58) and a cover portion (60), wherein one of the at least two pass-through portions (58) is configured to convey one or more electrical conductors (74) to another of the at least two pass-through portions (58), and wherein one of the at least two cover portions (60) is configured to cover one of the at least two pass-through portions (58), and another of the at least two cover portions (60) is configured to cover another of the at least two pass-through portions (58).

Regarding claim 10, Jacobs discloses the hinge assembly of claim 9, wherein the at least two pin hinge assemblies (12, 14) comprise a first pin hinge assembly (12) and a second pin hinge assembly (14), and wherein the at least two cable hinge assemblies (16) comprise a first cable hinge assembly (58, 60) and a second cable hinge assembly (58, 60), and wherein the first and second cable hinge assemblies (58, 60) are located between the first and second pin hinge assemblies (12, 14; figs. 7-8).

Regarding claim 11, discloses the hinge assembly of claim 10, wherein the first cable hinge assembly (58, 60) is located proximate the second cable hinge assembly (58, 60).

Regarding claim 12, discloses the hinge assembly of claim 9, wherein each of the at least two cable hinge assemblies (58, 60) includes an opening (figs. 7-8) configured to permit passage of one or more electrical conductors (74) therethrough.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd